403 F.2d 219
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.MILLWRIGHTS LOCAL UNION 1102, UNITED BROTHERHOOD OFCARPENTERS AND JOINERS OF AMERICA, AFL-CIO, Respondent.
No. 18279.
United States Court of Appeals Sixth Circuit.
Nov. 8, 1968.

1
Glen M. Bendixsen, N.L.R.B., Washington, D.C., for petitioner.  Arnold Ordman, Gen. Counsel, Dominick L. Manoli, Accoc.  Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, Steven Martin Roth, Atty., N.L.R.B., Washington, D.C., on the brief.


2
Rolland R. O'Hare, Detroit, Mich., for respondent, Rothe, Marston, Mazey Sachs & O'Connell, Detroit, Mich., on the brief.


3
Before PHILLIPS and PECK, Circuit Judges, and HOGAN, District Judge.1

ORDER

4
This case is before the Court upon the petition of the National Labor Relations Board for enforcement of its order against the respondent union.  The Board's decision and order are reported at 162 N.L.R.B. No. 6.


5
Upon consideration, the Court finds that substantial evidence on the record as a whole supports the Board's finding that the respondent Union violated 8(b)(4) (i) and (ii)(B) of the Act.


6
It is ordered that the order of the Board be and hereby is enforced.


7
Entered by order of the Court.



1
 Honorable Timothy S. Hogan, United States District Judge for the Southern District of Ohio, sitting by designation